  Case: 4:20-cv-00100-PLC Doc. #: 10 Filed: 05/26/20 Page: 1 of 1 PageID #: 46



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

TYRONE HURT,                                      )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )           No. 4:20-cv-00100-PLC
                                                  )
D.C. BOARD OF PAROLE, et al.,                     )
                                                  )
               Defendants.                        )

                                MEMORANDUM AND ORDER

       This matter is before the Court on plaintiff Tyrone Hurt’s motion to proceed in forma

pauperis on appeal and motion to appoint counsel. (Docket No. 9). When the Court dismissed this

action, it certified in writing that an appeal would not be taken in good faith. Therefore, the motion

to proceed in forma pauperis on appeal will be denied. See 28 U.S.C. § 1915(a)(3). Likewise, as

plaintiff’s appeal is not taken in good faith, the Court will not appoint counsel.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for leave to proceed in forma pauperis

on appeal and motion to appoint counsel (Docket No. 9) is DENIED.

       Dated this 26th day of May, 2020.



                                                   JOHN A. ROSS
                                                   UNITED STATES DISTRICT JUDGE
